Citation Nr: 1540938	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-connected fatigue due to undiagnosed illness prior to December 16, 2013, and a rating in excess of 10 percent thereafter. 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel










INTRODUCTION

The Veteran had active service from June 1975 to June 1982 and from August 1986 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for fatigue due to undiagnosed illness, and assigned the same an initial noncompensable percent rating, effective November 7, 2007. By a March 2015 rating decision of the Appeals Management Center (AMC), the Veteran was granted a 10 percent rating for fatigue due to undiagnosed illness, effective December 16, 2013. As the 10 percent rating is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The Veteran submitted a statement in support of his claim in March 2015, after the issuance of a March 2015 Supplemental Statement of the Case (SSOC). However, the Board has jurisdiction to review such in the first instance, as the Veteran has not expressly requested initial evidentiary review by the Agency of Original Jurisdiction (AOJ) and no formal waiver of AOJ consideration is required as his January 2014 Substantive Appeal was received after February 2, 2013. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).



FINDINGS OF FACT

1. Prior to September 30, 2013, the Veteran's service-connected fatigue due to undiagnosed illness was not manifested by symptoms which waxed and waned but resulted in any period of incapacitation, or symptoms controlled by continuous medication; or symptoms which were constant or nearly constant and restricted routine daily activities by less than 25 percent or higher of the pre-illness level; or symptoms so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

2. Effective September 30, 2013, the Veteran's service-connected fatigue due to undiagnosed illness is manifested by symptoms which wax and wane but are controlled by continuous medication, without symptoms which wax and wane but result in a period of incapacitation of more than one week; or symptoms which are constant or nearly constant and restrict routine daily activities by less than 25 percent or higher of the pre-illness level; or symptoms so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-connected fatigue due to undiagnosed illness are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.31, 4.88b, Diagnostic Code (DC) 6354 (2015).

2. Effective September 30, 2013, a rating of 10 percent, but no higher, for service-connected fatigue due to undiagnosed illness, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.88b, DC 6354 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015). 

The Veteran's claim of entitlement to an initial increased rating arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in February 2011 and March 2015. An addendum to the March 2015 VA examination report was received in March 2015. The initial February 2011 examination was conducted to determine whether the disability was related or attributable to his military service, although the examination nonetheless also provided relevant findings concerning the severity of the disability. Moreover, reassessing the severity of the disability was the specific concern of the more recent March 2015 VA examination. The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In a March 2015 statement, the Veteran discussed at length issues he had with the conduct of the VA examiner during the March 2015 VA examination. The Veteran discussed the problems with the disagreement among VA examiners and VA treatment providers as to whether chronic fatigue syndrome (CFS) was a proper diagnosis. However, as service connection is already in effect, the issue of whether or not the Veteran indeed has CFS or chronic fatigue due to undiagnosed illness, or whether any VA examiner believes the Veteran does not meet the criteria for a diagnosis of CFS, is not material to the issue before the Board. Also, the Veteran discussed that the examiner spent much of the examination time on his computer and discussing a computer game and a text from a patient. The Veteran asserted that the examiner spent very little time with him and when the Veteran stopped to gather his thoughts or elaborate, the examiner informed him that he did not have time. The Board is sympathetic to the idea that the Veteran does not feel that he was given sufficient personal attention during the March 2015 VA examination; however, the examination report is complete. The Veteran's own lay reports were included in the examination report and the portions of the examination report referring to each aspect of the rating criteria were completed. The examiner offered an addendum to his opinion specifically addressing confusion in some of the examination responses he provided and reported that he spent an unusually long time, 90 to 100 minutes, with the Veteran, and conducted a thorough evaluation of his extensive records, history, and physical. There is no indication that the Veteran's lay reports as to his symptoms were not reported and considered, or that any portion of the examination report was left incomplete and was otherwise neglected such that additional examination is required. 

The Veteran has not indicated that he was seen regarding the disability on appeal by any provider or at any time other than the treatment reflected in the current records on file. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its November 2014 remand directives. Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC provided the Veteran a VA examination in March 2015 and obtained an addendum to the same in March 2015, the adequacy of such described above. The AMC later issued a SSOC in March 2015. Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Increased Rating- Pertinent Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable percent rating, November 7, 2007, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's fatigue due to undiagnosed illness is rated as CFS which in turn is rated pursuant to 38 C.F.R. § 4.88b, DC 6354. By the April 2011 rating decision on appeal, the Veteran was assigned an initial noncompensable rating for CFS, effective November 7, 2007, and by the March 2015 rating decision, his rating was increased to 10 percent, effective December 16, 2013.

DC 6354 characterizes CFS as debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. It assigns a 10 percent rating for CFS with symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication. 
A 20 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level; or symptoms which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 38 C.F.R. § 4.88b, DC 6354.

A 40 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. A 60 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. A maximum 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. Id. Incapacitation is defined as requiring bed rest and treatment by a physician. Id.

In every instance where the schedule does not provide a zero rating for a diagnostic code, a zero percent rating, or noncompensable rating, shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.


Medical and Lay Evidence

At the time of his November 2007 claim for service connection for fatigue due to undiagnosed illness, the Veteran reported fatigue and lack of energy. During VA treatment in November 2007, the Veteran complained of fatigue. 

In a March 2008 statement, the Veteran's spouse reported that the Veteran's chronic fatigue had "stressed his awake time" and that he had a lack of energy regardless of the number of hours of sleep he got. In a March 2008 statement, the Veteran reported that as the years passed, his energy level dropped and it had become harder to focus on tasks due to a loss of his attention span combined with sleepiness and lack of physical energy. He reported that it was hard to stay awake during an eight-hour work shift and that he took a two-to-three hour nap on his days off, sometimes twice each day. He complained that he did not have any energy to "do stuff" around the house, go out and do physical activities, or even take a walk around the block. He reported that he fought off sleep during driving. In a November 2008 statement, the Veteran reported that he had to change jobs in the past year due to fatigue and pain, and that he had a hard time driving a vehicle for more than two hours, and rests and naps were required.

During VA treatment in January 2009, the Veteran complained of fatigue and in April 2009, he complained of a lack of focus, energy, and trouble concentrating. In June 2009, he reported that he had been laid off due to a reduction in workers, and complained of a lack of focus and concentration, without much improvement in energy levels. In February 2010 and August 2010, he reported fatigue during VA treatment.

On VA examination in February 2011, the Veteran reported daily fatigue, without energy to do anything, and denied participation in activity. He complained that he had to nap daily, and reported that he slept an average of seven-to-twelve hours each night. He reported that his symptoms had gradually progressed. He denied a persistent fever or sore throat. He complained of chronic joint pain and occasional headaches, and the examiner noted a clinical history of depression. The Veteran presented with a general appearance within normal limits, with a weight gain of fifteen pounds over the last two years. There were no organ systems involved. 

In his May 2011 Notice of Disagreement (NOD), the Veteran discussed that while he had not taken one week off during a one-year period for his fatigue due to undiagnosed illness, he had taken time off from work as vacation days to catch up on his rest and if VA were to add the days up in one year then it would be more than a week. He also asserted that he had never been told by VA treating professionals that there was a medication available to help control his illness. 

During VA treatment in November 2012, he reported fatigue, throughout the day, with the need for a nap or rest at least every four hours. In July 2012, he complained of chronic fatigue and reported that he slept ten hours at home and then napped at work for as long as two and one-half hours. In May 2012, he reported that he worked in maintenance at a casino and that he slept "okay," with fatigue when he had more than five or six hours of sleep. He denied falling asleep while driving.

During VA treatment in February 2013, the Veteran reported that due to his work schedule, he went to bed at three-thirty in the morning and woke at one-thirty in the afternoon. He reported that he napped throughout the remainder of the day and felt as if he had to nap every four-to-five hours. In April 2013, he reported that he had worked as a supervisor for the last four years and that he took a 30 minute nap every day. He asserted that he could perform, with difficulty from mild fatigue and with daily naps, a complex job, forty hours each week. 

In September 2013, the Veteran rated his fatigue as a nine on a ten-point scale and reported that he had to take a daily nap. He reported that he was a shift-worker at a casino and that he attended college courses. During VA treatment in October 2013, the Veteran reported that he wanted his physician to prescribe him one week off from work each quarter. In December 2013, he reported that he worked in maintenance at a casino and had new medication for his fatigue. VA records dated at that time indicate that he had been prescribed medication for his chronic fatigue, beginning on September 30, 2013; and a prescription dated on October 21, 2013, indicates that he was prescribed one week off from work due to chronic fatigue. 

During VA treatment in March 2014 and July 2014, the Veteran complained of tiredness, without ambition or the energy to do anything. 

On VA examination in March 2015, the Veteran reported that he had been fatigued for many years, that he did not exercise, and that he worked a 40-to-45 hour week at a casino. He reported that his job entailed 60 percent desk work and 40 percent active work. He reported that he rarely missed work, that he slept "OK" and awakened fairly well rested but got tired after a few hours. He noted that he napped for 30 minutes, three times each week at work, and on weekends he watched television, used his computer, and sat around. He reported some short-term memory loss and some trouble concentrating. The Veteran estimated that his fatigue reduced his activity about 50 percent and reported that such was "not really getting worse." He reported the use of continuous prescription medication for control of his symptoms, as of September 2013. The examiner noted that there was no acute onset of CFS and no debilitating fatigue reducing his activity to less than 50 percent. The examiner noted that the Veteran had other symptoms, including cognitive symptoms; however, he referred to the narrative in the examination report and did not elaborate on such. In a March 2015 addendum, the examiner reported that he responded in the affirmative as to whether the Veteran had other symptoms; including cognitive symptoms and that he meant to answer in the negative. He reported that the Veteran's short-term memory loss and loss of concentration were not secondary to his chronic fatigue. 

In his March 2015 statement, the Veteran asserted that while he reported that he slept "OK" to the VA examiner in March 2015, he meant that he was so exhausted that he fell right to sleep but his pain made him move around a lot during his sleep. He reported that he had difficulty waking up and needed sleep within a few hours of waking. The Veteran also disagreed with the examiner's conclusion that there was no debilitating fatigue reducing his activity to less than 50 percent and reported that the examiner did not inquire as to the Veteran's pre-illness state.

Conclusion and Additional Considerations

The Board notes the rating criteria DC 6354 contemplate symptoms of chronic fatigue that are either constant or nearly constant or waxing and waning. 38 C.F.R. § 4.88b, DC 6354. The Veteran has described his symptoms as constant and has sought VA treatment for the same on a consistent basis. To provide the Veteran every benefit of the doubt, the Board will analyze his claim under DC 6354 considering his symptoms as both constant or nearly constant and waxing and waning. 

Based on the forgoing, considering the Veteran's symptoms of chronic fatigue as symptoms that wax and wane, the Board concludes that prior to September 30, 2013, the Veteran's chronic fatigue was not initially manifested by symptoms which waxed and waned but resulted in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication, as is required for a 10 percent rating. 38 C.F.R. § 4.88b, DC 6354. There is no evidence that his symptoms resulted in any period of incapacitation or the use of medication. While the Veteran reported, in his May 2011 NOD, that he took vacation days off from work to rest and if such were combined, the days off would total more than one week of time off from work, there is no indication that he was prescribed bed rest by a physician, as is required to meet the rating criteria contemplating incapacitation. There is no evidence that he was prescribed continuous medication to control his symptoms. Ratings in excess of 10 percent under DC 6354 for symptoms of CFS that wax and wane, specifically 20, 40, or 60 percent ratings, require periods of incapacitation of additional weeks during one year, and there is no evidence of such in the current appeal. Id.

Considering the Veteran's symptoms of chronic fatigue as symptoms that are constant or nearly constant prior to September 30, 2013, the Board concludes that the Veteran's chronic fatigue was not initially manifested by nearly constant symptoms that restrict routine daily activities by less than 25 percent of the pre-illness level, as is required for a 20 percent rating. 38 C.F.R. § 4.88b, DC 6354. The 10 percent rating under DC 6354 does not contemplate constant or nearly constant symptoms. Specifically, there is no evidence that while the Veteran's symptoms, including fatigue and a loss of energy, focus, and attention, restricted his routine daily activities in that he had to nap and had no energy to participate in activities, such symptoms restricted his daily activities by less than 25 percent of the pre-illness level. Significantly, the Veteran was working full-time during this period in positions that required some degree of physical activity and supervisory responsibilities. He reported that he could, with daily naps, complete a complex job forty hours each week. Ratings in excess of 20 percent under DC 6354, specifically 40 or 60 percent ratings, require a restriction of routine daily activities at a higher percentage level of the pre-illness level, and there is no evidence of such in the current appeal. Further, there is no evidence of a complete restriction of activities which may occasionally preclude self-care, as is required for a 100 percent rating. Id.

Considering the Veteran's symptoms of chronic fatigue as symptoms that wax and wane, the Board concludes that effective September 30, 2013, the Veteran's chronic fatigue was manifested by symptoms which waxed and waned but resulted in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication, as is required for a 10 percent rating. 38 C.F.R. § 4.88b, DC 6354. His VA treatment records show that medication was prescribed beginning on September 30, 2013, and there is no evidence that he has ceased taking his medication, as he reported the use of the same during his March 2015 VA examination. Id. As a 10 percent rating is warranted as of September 30, 2013, the Board need not consider whether the VA physician's October 2013 prescription of one week off of work for rest is evidence of incapacitation, as such would not result in a higher rating. Ratings in excess of 10 percent under DC 6354, specifically 20, 40, or 60 percent ratings, require periods of incapacitation of additional weeks during one year, and there is no evidence of such in the current appeal. Id.

Considering the Veteran's symptoms of chronic fatigue as symptoms that are constant or nearly constant effective September 30, 2013, the Board concludes that Veteran's chronic fatigue is not manifested by nearly constant symptoms that restrict routine daily activities by less than 25 percent of the pre-illness level, as is required for a 20 percent rating under DC 6354. 38 C.F.R. § 4.88b, DC 6354. The 10 percent rating under DC 6354 does not contemplate constant or nearly constant symptoms. Specifically, there is no evidence that while the Veteran's symptoms, including fatigue and a loss of energy, and attention, and ambition, restricted his routine daily activities in that he had to nap and had no energy to participate in activities, such symptoms restricted his daily activities by less than 25 percent of the pre-illness level. Significantly, the Veteran was working full-time during this period in positions that required some degree of physical activity, at least 40 percent, by his own admission on VA examination in March 2015, as well as supervisory responsibilities; and in his September 2013 statement, he even reported attending college courses. While the Veteran, on VA examination in March 2015, estimated that his fatigue reduces activity "about 50%," the examiner specifically found that there was no debilitating fatigue that reduced daily activity level to less than 50 percent of the pre-illness level. Ratings in excess of 20 percent under DC 6354, specifically 40 or 60 percent ratings, require a restriction of routine daily activities at a higher percentage level of the pre-illness level, and there is no evidence of such in the current appeal. Further, there is no evidence of a complete restriction of activities which may occasionally preclude self-care, as is required for a 100 percent rating. Id.

In this regard, as to the periods both prior to and since September 30, 2105, as well as symptoms of chronic fatigue that both wax and wane and exist constantly or near constantly, the Board has considered the Veteran's lay statements. He has reported fatigue and the desire and need for sleep, including napping at work, as well as his symptoms regarding a lack of ambition, energy, and concentration. The Board has also considered the statements of the Veteran's spouse as to her observations of the Veteran's fatigue. The Veteran and his spouse are competent to report his symptoms of chronic fatigue syndrome or his observed symptoms of such; and there is no evidence that either party is not credible in this regard. Layno, 6 Vet. App. 465, 470. 

The Board notes here that the Veteran has asserted, in his March 2015 statement, that VA is not considering the impact his disability has on his life, specifically with regard to the percentages of reduced activity levels when compared to the pre-illness level required by the rating criteria. However, the Board notes that, as discussed above, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. The Veteran has not reported a period during which he could not work due to his chronic fatigue, in fact, as discussed above, his employment includes a physical aspect 40 percent of the time, as well as supervisory duties. There is no evidence that the Veteran has been impaired in his earning capacity due to chronic fatigue, and the evidence indicates that the Veteran worked full-time both prior to and since his illness.

In sum, prior to September 30, 2013, the Veteran's fatigue due to undiagnosed illness, did not result in symptoms which waxed and waned but resulted in any period of incapacitation, or symptoms controlled by continuous medication; or symptoms which were constant or nearly constant and restricted routine daily activities by less than 25 percent or higher of the pre-illness level; or symptoms so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 38 C.F.R. § 4.88b, DC 6354. As such, the Veteran's chronic fatigue did not meet the criteria for an initial compensable rating. 

His fatigue due to undiagnosed illness warrants a 10 percent rating as of September 30, 2013, earlier than the date of December 16, 2013, assigned by the March 2015 rating decision, as his fatigue due to undiagnosed illness results in symptoms which wax and wane but result in the need for continuous medication. However, his fatigue due to undiagnosed illness does not warrant a rating in excess of 10 percent thereafter, as his chronic fatigue does not result in symptoms that wax and wane but result in a period of incapacitation of more than one week or longer, or symptoms which are constant or nearly constant that restrict daily activities by less than 25 percent or higher of the pre-illness level; or symptoms so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. Id. Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.

Also, the language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive of fatigue, and lack of attention, energy, ambition, and focus. DC 6354 characterizes CFS as debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. There is no evidence that the occasional headaches that the Veteran reported during VA examination in February 2011 are related to his fatigue due to undiagnosed illness, and as discussed above, the VA examiner, in his March 2015 addendum, opined that the Veteran's short-term memory loss and lack of concentration were not secondary to his chronic fatigue and confirmed that the Veteran did not demonstrate cognitive impairment or other symptoms attributable to his chronic fatigue. In any event, the rating criteria also contemplate cognitive impairment. Thus, the symptoms attributable to the Veteran's fatigue due to undiagnosed illness are contemplated by the rating criteria and the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. While the Veteran has described needing to change jobs and take time off of work for rest and reported that takes naps during the work day, as discussed above; he has not asserted that his fatigue due to undiagnosed illness renders it impossible to follow a substantially gainful occupation.


ORDER

An initial compensable rating for service-connected fatigue due to undiagnosed illness is denied.

A 10 percent rating for service-connected fatigue due to undiagnosed illness is granted, effective September 30, 2013, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


